                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,
                                                Case No. 3:21-cr-00012-SLG-DMS-2
                         Plaintiff,

         vs.                                           REPORT AND
                                                 RECOMMENDATION OF THE
 L.C. SHELTON JOHNSON-                           MAGISTRATE JUDGE UPON A
 WHITLOW,                                             PLEA OF GUILTY

                         Defendant.



        Upon Defendant's request to enter a guilty plea pursuant to Rule 11 of the
Federal Rules of Criminal Procedure to Count 1 of the First Superseding Indictment,
Conspiracy to Distribute a Controlled Substance, in violation of 21 U.S.C. §§ 841(a)(1)
and 846, and the defendant’s consent to plead before a Magistrate Judge contained
in the plea agreement, this matter was referred to the Magistrate Judge by the
District Court, with the additional oral consents of Defendant, counsel for Defendant,
and counsel for the United States.
        Thereafter, the matter came on for a hearing on Defendant’s guilty plea, in full
compliance with Rule 11, Federal Rules of Criminal Procedure, before the Magistrate
Judge, in open court and on the record.
        In consideration of that hearing and the allocution made by the Defendant
under oath on the record and in the presence of counsel, and the remarks of the
Assistant United States Attorney,
        A.      I make the following FINDINGS – that the Defendant
understands:
             1. That any false statements made by the Defendant under oath may later
                be used against him in a prosecution for perjury;

United States v. Johnson-Whitlow
3:21-cr-00012-SLG-DMS-2
Final R&R re Plea of Guilty
Page 1
      Case 3:21-cr-00012-SLG-DMS Document 145 Filed 04/28/21 Page 1 of 3
             2. The right to persist in a plea of “not guilty”;
             3. The nature of the charge(s) against him;
             4. The maximum possible sentence, including imprisonment, fine, and the
                effect of the supervised release term,
             5. Any applicable mandatory minimum penalty;
             6. The Court’s authority to order restitution;
             7. The Court’s obligation to impose a special assessment;
             8. Any applicable forfeiture;
             9. The right to a speedy and public trial by jury;
             10. The right to be represented by counsel – and if necessary to have the
                Court appoint counsel – at trial and at every other stage of the
                proceedings;
             11. The right to confront and cross-examine adverse witnesses, to be
                protected from compelled self-incrimination, to testify and present
                evidence, and to compel the attendance of witnesses;
             12. The Defendant’s waiver of trial rights if the Court accepts a guilty plea
                or nolo contendere;
             13. That he knowingly, intelligently and voluntarily waived his right to
                appeal or collaterally attack his conviction and any sentence imposed if
                it is within the range permitted by the plea agreement; and
             14. That in determining a sentence, the Court’s obligation to calculate the
                applicable sentencing guideline range and to consider that range,
                possible departures under the Sentencing Guidelines, and other
                sentencing factors under 18 U.S.C. §3553(a).
        B.      I further FIND that:
             1. The Defendant is competent to enter a plea;
             2. That the plea of guilty by the Defendant has been knowingly and
                voluntarily made and is not the result of force or threats or coercion;



United States v. Johnson-Whitlow
3:21-cr-00012-SLG-DMS-2
Final R&R re Plea of Guilty
Page 2
      Case 3:21-cr-00012-SLG-DMS Document 145 Filed 04/28/21 Page 2 of 3
             3. Any agreements or promises which induced the plea of guilty are set
                forth in the written plea agreement or on the record; and
             4. That there is a sufficient factual basis for the Defendant’s plea.
        C.      I RECOMMEND that the District Court accept the Defendant’s plea of
guilty to Count 1 of the First Superseding Indictment, Conspiracy to Distribute a
Controlled Substance, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
        IT IS FURTHER ORDERED:
        D.      A Presentence Report be prepared.
             1. Any objection(s) to the presentence report shall be filed no later than
                fourteen (14) days after receiving the presentence report pursuant to
                Fed. R. Crim. P. 32(f)(1);
             2. Any sentencing memorandum shall be filed no later than seven (7)
                business days prior to sentencing pursuant to D.Ak. L.Cr.R. 32.1(d).
        The Sentencing hearing will be held before United States District Judge
Sharon L. Gleason on July 21, 2021 at 2:00 p.m. in Anchorage Courtroom 2. The
Court excludes time from April 22, 2021 until the time of sentencing pursuant to
18 U.S.C. §3161(h)(1)(G) on the ground that the District Judge will be considering
the proposed plea agreement.
                DATED this 28th day of April, 2021, at Anchorage, Alaska.


                                                  s/ Deborah M. Smith
                                                  DEBORAH M. SMITH
                                                  Chief United States Magistrate Judge

       This Report and Recommendation is being issued as a Final Report and
Recommendation. Pursuant to Fed. R. Crim P. 59(b)(3), any objections will be
considered by the District Court Judge who will accept, reject, or modify the
recommendation following de novo review. Any objections must be filed within seven
(7) days from the date of service of this Report and Recommendation. Fed. R. Crim.
P. 59(b)(2) and D.Ak.L.M.R. 6(a) authorizes the Court to alter the standard objection
deadlines.

      Reports and recommendations are not appealable orders. Any notice of appeal
pursuant to Fed. R. App. P. 4(a)(1) should not be filed until entry of the District
Court’s judgment. See Hilliard v. Kincheloe, 796 F.2d 308 (9th Cir. 1986).
United States v. Johnson-Whitlow
3:21-cr-00012-SLG-DMS-2
Final R&R re Plea of Guilty
Page 3
      Case 3:21-cr-00012-SLG-DMS Document 145 Filed 04/28/21 Page 3 of 3
